
Exhibit 10.2

 
MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT
 
THIS MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT (this “Agreement”) dated as of
August 26, 2011, is between  Macquarie Bank Limited (“Existing Lender”),
Northern Oil & Gas, Inc. (“Borrower”), and Macquarie Bank Limited as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement.


R E C I T A L S


A.           The Borrower, the Administrative Agent and certain Lenders have
heretofore entered into a Second Amended and Restated Credit Agreement, dated as
of August 8, 2011 as amended from time to time (the “Credit Agreement”).


B.           The Borrower has heretofor requested pursuant to Section 2.06(c) of
the Credit Agreement that the Aggregate Maximum Credit Amounts be increased to $
50,000,000.00 by increasing the Maximum Credit Amount of a Lender.


C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.01                      Commitment Increase.


(a)           Pursuant to Section 2.06(c) of the Credit Agreement, effective as
of the Effective Date (used herein as defined below) the Existing Lender’s
Maximum Credit Amount is hereby increased from $25,000,000.00 to $50,000,000.00.


(b)           Effective as of the Effective Date the increase in the Existing
Lender’s Maximum Credit Amount hereby supplements Annex I to the Credit
Agreement, such that after giving effect to the inclusion of the Maximum Credit
Amount increase contemplated hereby, Annex I to the Credit Agreement is amended
and restated to read as set forth on Schedule 2.06 attached hereto.


Section 1.02                      Representations and Warranties;
Agreements.  The Existing Lender hereby: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
(ii) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered thereunder, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to increase its Commitment, on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (iii) no Default has
occurred and is continuing as of the date hereof, and (iv) on the date hereof,
no Eurodollar Borrowings are outstanding; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
the terms of the Credit Agreement, all of the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender (including,
without limitation, any obligations of it, if any, under Section 2.06(c) of the
Credit Agreement).
 
 
 
1

--------------------------------------------------------------------------------

 


Section 1.03                      Effectiveness.  This Agreement shall become
effective as of August 26, 2011 (the “Effective Date”), subject to the
Administrative Agent’s receipt of counterparts of this Agreement duly executed
on behalf of the Existing Lender and the Borrower; and an Administrative
Questionnaire duly completed by each Additional Lender.


Section 1.04                      Counterparts.  This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.


Section 1.05                      Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 1.06                      Severability.  In case any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Credit Agreement shall not in
any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


Section 1.07                      Notices.  All communications and notices
hereunder shall be in writing and given as provided in Section 12.01 of the
Credit Agreement.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




               NORTHERN OIL AND GAS, INC.


By:           /s/ Michael L.
Reger                                                                           
Name:           Michael L. Reger
Title:             Chief Executive Officer






Administrative Agent:                                        MACQUARIE BANK
LIMITED
 
By:           /s/ Amber
Riley                                                                
Name:           Amber Riley
Title:             Division Director


By:           /s/ Katie
Choi                                                                           
Name:           Katie Choi
Title:             Division Director


 


 
Existing Lender:                                                    MACQUARIE
BANK LIMITED
 
By:           /s/ Amber
Riley                                                                
Name:           Amber Riley
Title:             Division Director


By:           /s/ Katie
Choi                                                                           
Name:           Katie Choi
Title:             Division Director





 



 
3

--------------------------------------------------------------------------------

 

SCHEDULE 2.06
LIST OF MAXIMUM CREDIT AMOUNTS AFTER
MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT


Aggregate Maximum Credit Amounts
 
Name of Lender
Applicable Percentage
Maximum Credit Amount
Macquarie Bank Limited
100.00%
$50,000,000.00
TOTAL:  
100.00%
$50,000,000.00









 

 
 

--------------------------------------------------------------------------------

 
